Citation Nr: 0936567	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial rating for cluster headaches, 
evaluated as 30 percent disabling from April 28, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from October 1977 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in August 2009.  A transcript of the 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the Veteran asserted that his service-
connected cluster headaches render him unemployable and thus 
raised a claim of entitlement to a total rating based on 
individual employability due to service-connected disability 
(TDIU).  This issue has not been adjudicated by the RO, nor 
developed for appellate consideration.

When the record contains evidence of potential entitlement to 
a total disability rating based on individual unemployability 
(TDIU), that evidence becomes an inferred claim that must be 
adjudicated.  Norris v. West, 12 Vet. App. 413 (1999); see 
also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider total disability 
based on individual unemployability).  In VAOPGCPRPEC 6-96, 
VA General Counsel held that when the issue of entitlement to 
an extraschedular rating or a TDIU rating for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider that issue and if the Board determines that 
further action by the RO is necessary with respect to the 
issue, the Board should remand that issue.  See also, Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  This also avoids piecemeal adjudication of the 
claims with common parameters.  See Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996).

Additionally, the Board acknowledges that the Veteran was 
afforded a VA examination for his claim in September 2005.  
He testified at his hearing that his cluster headaches have 
increased in severity since that examination.  

Considering that the Veteran has argued that his cluster 
headaches have worsened, and the fact that the Veteran has 
not been afforded a comprehensive VA compensation and pension 
examination to assess the severity of his disability since 
September 2005, the Board finds that it is necessary to 
secure an additional examination to ascertain the Veteran's 
level of disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted).

Moreover, an opinion is also needed concerning whether his 
service-connected cluster headaches are of sufficient 
severity to realistically render him unable to obtain and 
retain substantially gainful employment.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Therefore, an 
additional VA opinion would be useful in evaluating the 
appeal.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Furthermore, a review of the record reveals that the Veteran 
has not been provided VCAA notice with regard to the TDIU 
claim, as required by the Veterans Claims Assistance Act of 
2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that a letter from the Veteran's VA 
physician dated in August 2009 indicates that the Veteran 
continues to receive treatment from VA.  The claims file 
contains treatment records from the Atlanta VA Medical Center 
(VAMC) dated through November 2005.  On remand, VA treatment 
records since November 2005 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Issue VCAA notice as to the issue of 
entitlement to TDIU, as well as the issue of 
entitlement to an increased rating for 
service-connected cluster headaches, as 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In this regard, he 
should be apprised of the applicable law 
governing the assignment of an effective 
date, in the event of award of any benefit 
sought.

2.  Obtain the Veteran's treatment records 
from the Atlanta VAMC since November 2005.

3.  The AOJ should thereafter schedule the 
Veteran for a VA examination by a medical 
professional with appropriate expertise to 
determine the current level of disability 
attributable to the Veteran's cluster 
headaches.  After reviewing the claims file, 
interviewing and examining the Veteran, the 
examiner should indicate whether the Veteran 
has prostrating attacks as a result of his 
cluster headaches and, if so, when they 
began; how often they occur; whether they 
are brief or prolonged; and whether they are 
productive of slight, moderate, or severe 
economic inadaptability.  The examiner 
should also comment on the Veteran's current 
level of social and occupational impairment 
due to his service-connected cluster 
headaches, including an opinion as to 
whether he is able to obtain or retain 
substantially gainful employment.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All indicated tests 
should be conducted and those reports should 
be incorporated into the examination and 
associated with the claims file.  The AOJ 
should ensure that the examination report 
complies with this remand and answers the 
questions presented in the AOJ's examination 
request.  If any report is insufficient, it 
should be returned to the examiner for 
necessary corrective action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

4.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issue on appeal in light of all 
information or evidence received.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

5.  Following completion of the 
aforementioned development and 
readjudication, but prior to returning the 
claim to the Board, the RO should also 
adjudicate the Veteran's TDIU claim.  
Notice of the determination, and his 
appellate rights, should be provided to the 
appellant.

The Veteran must be advised that a timely 
substantive appeal (e.g., a VA Form 9) 
concerning the TDIU issue must be received 
in order to invoke the Board's appellate 
consideration.  If, and only if, the 
Veteran submits a timely substantive appeal 
concerning the TDIU claim should this 
additional issue be forwarded to the Board 
for appellate consideration.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required by the veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



